DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/21/2022, with respect to the rejection(s) of claims 1-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made to claims 1 and 8 in view of Ward (US 2010/0036374 A1) in view of Reasoner et al. (US 10,105,470 B2), and to claim 15 in view of Ward (US 2010/0036374 A1) in view of Ineson (US 2007/0066970 A1), in view of Reasoner et al. (US 10,105,470 B2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Reasoner et al. (hereinafter “Reasoner”) (US 10,105,470 B2).
Regarding claim 1, Ward teaches an electrosurgical system (Fig. 3, Char. 300: electrosurgical system) and method for evacuating particulates from a surgical site, (Page 3, Par. [0034]) the system comprising a plurality of modules (Fig. 3: at least generator (202) and evacuator (302)) comprising a particle evacuation module; (Fig. 3, Char. 302: evacuator) the method comprising: using the particulate evacuation module (Fig. 3, Char. 302: evacuator apparatus) to remove a particulate from the surgical site and into the particulate evacuation module; (Page 3, Par. [0034]: air with aerosol or smoke is carried from nozzle (308) along hose (304) to pump (306) which forces the air and smoke/aerosol through filter (310)) analyzing the removed particulate; (Page 4, Par. [0037]: Sensor (108’) is a quartz crystal microbalance (hereinafter “QCM”) which analyzes a change in mass or resonant frequency caused by the deposition of particulates, liquids and/or vapors from the aerosol/smoke.) and modifying an operation of the particulate evacuation module based on the analysis of the removed particulate. (Page 5, Claim 17: generating data in response to the sensed at least one of the aerosol and the smoke; and adjusting the evacuation of the at least one of aerosol and smoke as a function of the data.)
Ward further teaches that the evacuator apparatus is capable of connecting with other modules of an electrosurgical system; (Fig. 3: evacuator (302) is connected with generator (202)) and that the electrosurgical system comprises a processor (Fig. 3: control component comprises a microprocessor)
Ward does not explicitly teach communicatively connecting the particulate evacuation module and a surgical hub, wherein the surgical hub comprises a surgical hub enclosure configured to receive a plurality of modules and communicatively couple each module to the processor.
Reasoner, in a similar field of endeavor, teaches a medical waste collection system (Fig. 26 and 28, Char. 3000: collection system) configured to collect waste created during medical/surgical procedures, (Abstract) the collection system configured to communicatively connect a plurality of modules (Fig. 44, Char. 3140: modules) and a surgical hub, (Fig. 26-28, Char. 3100: chassis) wherein the surgical hub comprises a surgical hub enclosure (Fig. 26-28, Char. 3138: rack) configured to receive the plurality of modules and communicatively couple each module to a processor. (Col. 27, Lines 14-24: Rack (3138) has an electronic backplane (3142) that includes data connectors (3144) and power connectors (3146). When modules (3140) are mounted in rack (3138), module power connectors (3148) are mated with chassis power connectors (3146) and module data connectors (3150) are mated with chassis data connectors (3144); Col. 27, Lines 43-45: Control panel (3162) can communicate with surgical modules (3140) via packplane (3142) and data connectors (3144) and (3150))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward to incorporate the teachings of Reasoner, and communicatively couple the evacuator (302) and the other components of electrosurgical system (300) of Ward to the wheeled chassis (3140) of Reasoner, such that electrosurgical system (300) is housed within chassis (3140) and the rack (3138) of Reasoner receives evacuator (302) and any other modular components of electrosurgical system (300) of Ward and communicatively couples each module to the control component (204) of Ward. Doing so would allow for easier transport of electrosurgical system (300) by positioning the electrosurgical system (300) on and within a single surgical hub comprising wheels for rolling contact with the floor, as suggested in Reasoner, (Col. 26, Line 64-Col. 27, Line 2.) as well as allowing each component of electrosurgical system to be easily connected to a single control component.
Regarding claims 2 and 3, the combination of Ward/Reasoner, as applied to claim 1 above, teaches attaching a generator module to the surgical hub enclosure, (Electrosurgical system (300), which comprises generator (202), is housed within chassis (3140) of Reasoner – it is implicit that this feature be present in the Ward/Reasoner combination based on the rejection to claim 1 above; Reasoner: Col. 27, Lines 14-16: power connectors (3146) supply power to modules (3140) within rack (3138); Generator (202) would be attached to the surgical hub enclosure such that generator (202) could supply power to evacuator (302) via power connectors (3146)) and communicatively connecting the generator module and the particulate evacuation module. (Ward: Fig. 3, and Page 3, Par. [0036]: Evacuator (302) and Generator (202) would be communicatively coupled in order for generator (202) to supply power to (306))
Regarding claim 4, the combination of Ward/Reasoner, as applied to claim 2 above, teaches connecting the generator module to at least one of a monopolar device, a bipolar device, and an ultrasonic device. (Ward: Page 4, Par. [0044]: electrosurgical instrument (104) may be a bipolar instrument; Generator (202) would have to be connected to the electrosurgical instrument (104) in order for electrosurgical energy to be applied to tissue via electrosurgical instrument (104))
Regarding claim 5, the combination of Ward/Reasoner, as applied to claim 2 above, teaches modifying an operation of the generator module based on the analysis of the removed particulate. (Ward: Page 3, Par. [0035])
Regarding claim 7, the combination of Ward/Reasoner, as applied to claim 1 above, teaches the particulate evacuation module comprises a fluid line, (Ward: Fig. 3, Char. 304: hose) and wherein an end of the fluid line terminates within the surgical hub enclosure. (Ward: Fig. 3: Hose 304 terminates within evacuator (302); Since evacuator (302) is housed within chassis (3140) of Reasoner in the Ward/Reasoner combination, as applied to claim 1 above, house (304) would also terminate inside chassis (3140) – it is implicit that this feature be present in the Ward/Reasoner combination based on the rejection to claim 1 above.)
Regarding claim 8, Ward teaches an electrosurgical system (Fig. 3, Char. 300: electrosurgical system) and method for evacuating particulates from a surgical site, (Page 3, Par. [0034]) the system comprising a plurality of modules (Fig. 3: at least generator (202) and evacuator (302)) comprising a particle evacuation module; (Fig. 3, Char. 302: evacuator) the method comprising: activating a surgical instrument within the surgical site; (Page 3, Par. [0034]: air with aerosol or smoke is generated during application of electrosurgery via electrosurgical instrument (104’); Application of electrosurgery via electrosurgical instrument (104’) necessitates the activation of surgical instrument (104’) within the surgical site.) drawing a particulate from the surgical site into the particulate evacuation module; (Fig. 3, Char. 302: evacuator; Page 3, Par. [0034]: air with aerosol or smoke is carried from nozzle (308) along hose (304) to pump (306) which forces the air and smoke/aerosol through filter (310)) analyzing the particulate; (Page 4, Par. [0037]: Sensor (108’) is a quartz crystal microbalance (hereinafter “QCM”) which analyzes a change in mass or resonant frequency caused by the deposition of particulates, liquids and/or vapors from the aerosol/smoke.) and modifying an operating parameter of the particulate evacuation module based on the analysis of the particulate. (Page 5, Claim 17: generating data in response to the sensed at least one of the aerosol and the smoke; and adjusting the evacuation of the at least one of aerosol and smoke as a function of the data.)
Ward further teaches that the evacuator (302) is capable of connecting with other modules of an electrosurgical system. (Fig. 3: evacuator (302) is connected with generator (202))
		Ward, as applied to claim 8 above, does not explicitly teach connecting a particulate evacuation module and a surgical hub, wherein the surgical hub comprises a processor and a surgical hub enclosure configured to receive a plurality of modules and communicatively couple each module to the processor.
Reasoner, in a similar field of endeavor, teaches a medical waste collection system (Fig. 26 and 28, Char. 3000: collection system) configured to collect waste created during medical/surgical procedures, (Abstract) the collection system configured to communicatively connect a plurality of modules (Fig. 44, Char. 3140: modules) and a surgical hub, (Fig. 26-28, Char. 3100: chassis) wherein the surgical hub comprises a surgical hub enclosure (Fig. 26-28, Char. 3138: rack) configured to receive the plurality of modules and communicatively couple each module to a processor. (Col. 27, Lines 14-24: Rack (3138) has an electronic backplane (3142) that includes data connectors (3144) and power connectors (3146). When modules (3140) are mounted in rack (3138), module power connectors (3148) are mated with chassis power connectors (3146) and module data connectors (3150) are mated with chassis data connectors (3144); Col. 27, Lines 43-45: Control panel (3162) can communicate with surgical modules (3140) via packplane (3142) and data connectors (3144) and (3150))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward to incorporate the teachings of Reasoner, and communicatively couple the evacuator (302) and the other components of electrosurgical system (300) of Ward to the wheeled chassis (3140) of Reasoner, such that electrosurgical system (300) is housed within chassis (3140) and the rack (3138) of Reasoner receives evacuator (302) and any other modular components of electrosurgical system (300) of Ward and communicatively couples each module to the control component (204) of Ward. Doing so would allow for easier transport of electrosurgical system (300) by positioning the electrosurgical system (300) on and within a single surgical hub comprising wheels for rolling contact with the floor, as suggested in Reasoner, (Col. 26, Line 64-Col. 27, Line 2.) as well as allowing each component of electrosurgical system to be easily connected to a single control component.
Regarding claim 9, the combination of Ward/Reasoner, as applied to claim 8 above, teaches the surgical instrument comprises at least one of a monopolar device, a bipolar device, and an ultrasonic device. (Ward: Page 4, Par. [0044]: electrosurgical instrument (104) may be a bipolar instrument)
Regarding claims 10 and 11, the combination of Ward/Reasoner, as applied to claim 8 above, teaches attaching a generator module to the surgical hub enclosure, (Electrosurgical system (300), which comprises generator (202), is housed within chassis (3140) of Reasoner – it is implicit that this feature be present in the Ward/Reasoner combination based on the rejection to claim 8 above; Reasoner: Col. 27, Lines 14-16: power connectors (3146) supply power to modules (3140) within rack (3138); Generator (202) would be attached to the surgical hub enclosure such that generator (202) could supply power to evacuator (302) via power connectors (3146).) and communicatively connecting the generator module and the particulate evacuation module. (Ward: Fig. 3, and Page 3, Par. [0036]: Evacuator (302) and Generator (202) would be communicatively coupled in order for generator (202) to supply power to pump (306))
Regarding claim 12, the combination of Ward/Reasoner, as applied to claim 10 above, teaches connecting the generator module to at least one of a monopolar device, a bipolar device, and an ultrasonic device. (Page 4, Par. [0044]: electrosurgical instrument (104) may be a bipolar instrument; Generator (202) would have to be connected to the electrosurgical instrument (104) in order for electrosurgical energy to be applied to tissue via electrosurgical instrument (104))
Regarding claim 13, the combination of Ward/Reasoner, as applied to claim 10 above, teaches modifying an operation of the generator module based on the analysis of the particulate. (Ward: Page 3, Par. [0035])
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Reasoner (US 10,105,470 B2), as applied to claims 2, 10, and 16 above respectively, and further in view of Makower et al. (hereinafter “Makower”) (US 5,613,966).
Regarding claims 6, and 14, the combinations of Ward/Reasoner, as applied to claims 2 and 10 above respectively, do not explicitly teach that the generator module comprises a plurality of sub-generator modules, and wherein the surgical hub is configured to facilitate communication between the sub-generator modules to allow for the sub-generator modules to act as a single generator module.
Makower, in a similar field of endeavor, teaches a generator module (Fig. 1, Char. 12: electrosurgical generator) comprising a plurality of sub-generator modules. (Fig. 1, and Col. 6, Lines 25-32: bipolar and monopolar electrosurgical circuits)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combinations of Ward/Reasoner, as applied to claims 2 and 10 above respectively, to incorporate the teachings of Makower, and configure the generator (202) of Ward to comprise a monpolar sub-generator module and a bipolar sub-generator module. Doing so would allow for the device to be used in both monopolar and bipolar treatments, increasing the range of treatment options available to the user.
In these combinations, the chassis (3100) of Reasoner would be configured to facilitate communication between the sub-generator modules to allow for the sub-generator modules to act as a single generator module at least in that the sub generator modules would be disposed together within chassis (3100), where the sub-generator modules can easily be connected to control component (204) of generator (202) in Ward.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Ineson (US 2007/0066970 A1), in view of Reasoner (US 10,105,470 B2).
Regarding claim 15, Ward teaches an electrosurgical system (Fig. 3, Char. 300: electrosurgical system) and method for evacuating smoke from a surgical site, (Page 3, Par. [0034]) the system comprising a plurality of modules (Fig. 3: at least generator (202) and evacuator (302)) comprising a smoke evacuation module; (Fig. 3, Char. 302: evacuator) the method comprising: removing smoke from the surgical site; (Fig. 3, Char. 302: evacuator; Page 3, Par. [0034]: air with aerosol or smoke is carried from nozzle (308) along hose (304) to pump (306) which forces the air and smoke/aerosol through filter (310)) analyzing the removed smoke; (Page 4, Par. [0037]: Sensor (108’) is a quartz crystal microbalance (hereinafter “QCM”) which analyzes a change in mass or resonant frequency caused by the deposition of particulates, liquids and/or vapors from the aerosol/smoke.) and modifying an operation of the smoke evacuation module based on the analysis of the removed smoke.
Ward further teaches that the evacuator (302) is capable of connecting with other modules of an electrosurgical system. (Fig. 3: evacuator (302) is connected with generator (202))
Ward, as applied to claim 15 above, does not explicitly teach connecting the smoke evacuation module and a surgical hub, wherein the surgical hub comprises a processor and a surgical hub enclosure configured to receive a plurality of modules and communicatively couple each module to the processor; and inserting a component of the smoke evacuation module into the surgical site;
Ineson, in a similar field of endeavor, teaches a smoke evacuation tool clipped to an electrosurgical pencil, (Fig. 1, Char. 23: electrosurgical pencil; Page 2, Par. [0021]) wherein a hose connects the smoke evacuation tool to the particulate evacuation module. (Fig. 1, Char. 25 and 28)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward to incorporate the teachings of Ineson, and attach the hose (304) and nozzle (308) of evacuator (302) of Ward to the electrosurgical instrument (104’) of Ward. Doing so would reduce the risk of any smoke/aerosol not being evacuated from the surgical site, as the nozzle would be in the surgical site with the electrosurgical instrument. Furthermore, a user could then maneuver both the evacuator hose/nozzle and electrosurgical instrument simultaneously with one hand, freeing up the other hand to perform other tasks. (i.e. stabilizing equipment)
In this combination, the hose/nozzle of Ward would be inserted into the surgical site with the electrosurgical instrument (104’) of Ward, as the hose/nozzle would be attached to the electrosurgical instrument.
The combination of Ward/Ineson, as applied to claim 15 above, does not explicitly teach connecting the smoke evacuation module and a surgical hub, wherein the surgical hub comprises a processor and a surgical hub enclosure configured to receive a plurality of modules and communicatively couple each module to the processor.
Reasoner, in a similar field of endeavor, teaches a medical waste collection system (Fig. 26 and 28, Char. 3000: collection system) configured to collect waste created during medical/surgical procedures, (Abstract) the collection system configured to communicatively connect a plurality of modules (Fig. 44, Char. 3140: modules) and a surgical hub, (Fig. 26-28, Char. 3100: chassis) wherein the surgical hub comprises a surgical hub enclosure (Fig. 26-28, Char. 3138: rack) configured to receive the plurality of modules and communicatively couple each module to a processor. (Col. 27, Lines 14-24: Rack (3138) has an electronic backplane (3142) that includes data connectors (3144) and power connectors (3146). When modules (3140) are mounted in rack (3138), module power connectors (3148) are mated with chassis power connectors (3146) and module data connectors (3150) are mated with chassis data connectors (3144); Col. 27, Lines 43-45: Control panel (3162) can communicate with surgical modules (3140) via packplane (3142) and data connectors (3144) and (3150))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward to incorporate the teachings of Reasoner, and communicatively couple the evacuator (302) and the other components of electrosurgical system (300) of Ward to the wheeled chassis (3140) of Reasoner, such that electrosurgical system (300) is housed within chassis (3140) and the rack (3138) of Reasoner receives evacuator (302) and any other modular components of electrosurgical system (300) of Ward and communicatively couples each module to the control component (204) of Ward. Doing so would allow for easier transport of electrosurgical system (300) by positioning the electrosurgical system (300) on and within a single surgical hub comprising wheels for rolling contact with the floor, as suggested in Reasoner, (Col. 26, Line 64-Col. 27, Line 2.) as well as allowing each component of electrosurgical system to be easily connected to a single control component.
Regarding claims 16 and 17, the combination of Ward/Ineson/Reasoner, as applied to claim 15 above, teaches attaching a generator module to the surgical hub enclosure, (Electrosurgical system (300), which comprises generator (202), is housed within chassis (3140) of Reasoner – it is implicit that this feature be present in the Ward/Ineson/Reasoner combination based on the rejection to claim 15 above; Reasoner: Col. 27, Lines 14-16: power connectors (3146) supply power to modules (3140) within rack (3138); Generator (202) would be attached to the surgical hub enclosure such that generator (202) could supply power to evacuator (302) via power connectors (3146).) and communicatively connecting the generator module and the smoke evacuation module. (Ward: Fig. 3, and Page 3, Par. [0036]: Evacuator (302) and Generator (202) would be communicatively coupled in order for generator (202) to supply power to pump (306))
Regarding claim 18, the combination of Ward/Ineson/Reasoner, as applied to claim 15 above, teaches connecting the generator module to at least one of a monopolar device, a bipolar device, and an ultrasonic device. (Ward: Page 4, Par. [0044]: electrosurgical instrument (104) may be a bipolar instrument; Generator (202) would have to be connected to the electrosurgical instrument (104) in order for electrosurgical energy to be applied to tissue via electrosurgical instrument (104))
Regarding claim 19, the combination of Ward/Ineson/Reasoner, as applied to claim 15 above, teaches modifying an operation of the generator module based on the analysis of the removed smoke. (Ward: Page 3, Par. [0035])
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Ineson (US 2007/0066970 A1), in view of Reasoner (US 10,105,470 B2)as applied to claim 16 above, and further in view of Makower (US 5,613,966).
Regarding claim 20, the combinations of Ward/Ineson/Reasoner, as applied to claim 16 above, does not explicitly teach that the generator module comprises a plurality of sub-generator modules, and wherein the surgical hub is configured to facilitate communication between the sub-generator modules to allow for the sub-generator modules to act as a single generator module.
Makower, in a similar field of endeavor, teaches a generator module (Fig. 1, Char. 12: electrosurgical generator) comprising a plurality of sub-generator modules. (Fig. 1, and Col. 6, Lines 25-32: bipolar and monopolar electrosurgical circuits)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combinations of Ward/Ineson/Reasoner, as applied to claim 16 above, to incorporate the teachings of Makower, and configure the generator (202) of Ward to comprise a monpolar sub-generator module and a bipolar sub-generator module. Doing so would allow for the device to be used in both monopolar and bipolar treatments, increasing the range of treatment options available to the user.
In this combination, the chassis (3100) of Reasoner would be configured to facilitate communication between the sub-generator modules to allow for the sub-generator modules to act as a single generator module at least in that the sub generator modules would be disposed together within chassis (3100), where the sub-generator modules can easily be connected to control component (204) of generator (202) in Ward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794